Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of the at least two stud passages partially intersecting the plunger passage forming the first and second locking regions between the plunger passage axis and the stud passage axes; the stud passages being shaped to receive associated hold down studs respectively that each include an associated stud cam; the first and second plungers of the at least one plunger arrangement being axially positionable by the rotation of the plunger rod between an unlocked position and a locked position along the plunger passage axis; when the plunger arrangement is in the unlocked position the first and second plunger side locking cams are at least partially axially spaced along the plunger axis from the stud passages allowing the associated first and second studs to enter the first and second locking regions respectively; rotation of the plunger rod moving the first and second plungers of the plunger arrangement toward one another and toward the locked position wherein the first and second plunger side locking cams lockingly engage a respective associated stud cam, was not found in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 13, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723